570 N.W.2d 487 (1997)
STATE of Minnesota, petitioner, Appellant,
v.
Brenda Elizabeth TWISS, Respondent.
No. C9-96-2375.
Supreme Court of Minnesota.
November 18, 1997.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the unpublished order-opinion of the court of appeals filed May 9, 1997, dismissing the state's appeal on the ground the state has no right to appeal from a nonfelony sentence be, and the same is, reversed. State v. Thoma, C8-97-465 (Minn., filed Nov. 13, 1997) (published order) (affirming decision by seven-member panel of court of appeals that orders of the district court staying adjudication in certain nonfelony cases over the objection of the prosecutor constitute pretrial orders for the purpose of determining whether or not the prosecutor may appeal them).
IT IS FURTHER ORDERED that the district court's stay of adjudication of the defendant's plea of guilty to gross misdemeanor malicious punishment of a child, Minn.Stat. § 609.377, over the objection of the prosecutor in this case be, and the same is, reversed and the matter is remanded to the district court for further proceedings. The possibility that a defendant may lose her job in a corporation's security department as a result of a conviction of gross misdemeanor malicious punishment of a child is not a "special circumstance" allowing the trial court to stay an adjudication of guilt over the prosecutor's objection. See State v. Foss, 556 N.W.2d 540 (Minn.1996). Rather, it is the sort of consequence that commonly attends a conviction of a serious offense, such as the offense in this case.
Reversed and remanded to district court for further proceedings.
              BY THE COURT:
             /s/ Alexander M. Keith
                 A.M. Keith
                 Chief Justice